

Exhibit 10.4
 
ORCHID ISLAND CAPITAL, INC.


Stock Award Agreement




THIS STOCK AWARD AGREEMENT (the “Agreement”), dated as of the ____ day of
_______, ____, governs the Stock Award granted by ORCHID ISLAND CAPITAL, INC., a
Maryland corporation (the “Company”), to ____________________ (the
“Participant”), in accordance with and subject to the provisions of the Orchid
Island Capital, Inc. 2012 Equity Incentive Plan (the “Plan”).  A copy of the
Plan has been made available to the Participant.  All terms used in this
Agreement that are defined in the Plan have the same meaning given them in the
Plan.


1.           Grant of Stock Award.  In accordance with the Plan, and effective
as of _____  __, ____ (the “Date of Grant”), the Company granted to the
Participant, subject to the terms and conditions of the Plan and this Agreement,
a Stock Award of ______ shares of Common Stock (the “Stock Award”).


2.           Vesting.  The Participant’s interest in the shares of Common Stock
covered by the Stock Award shall become vested and nonforfeitable to the extent
provided in paragraphs (a), (b) and (c) below.


(a)           Continued Service.  The Participant’s interest in one-third of the
shares of Common Stock covered by the Stock Award shall become vested and
nonforfeitable on the first anniversary of the Date of Grant if the Participant
continues to serve as a member of the Board from the Date of Grant until such
date.  The Participant’s interest in an additional one-third of the shares of
Common Stock covered by the Stock Award shall become vested and nonforfeitable
on the second anniversary of the Date of Grant if the Participant continues to
serve as a member of the Board from the Date of Grant until such date.  The
Participant’s interest in the remaining shares of Common Stock covered by the
Stock Award shall become vested and nonforfeitable on the third anniversary of
the Date of Grant if the Participant continues to serve as a member of the Board
from the Date of Grant until such date.


(b)           Change in Control.  The Participant’s interest in all of the
shares of Common Stock covered by the Stock Award (if not sooner vested), shall
become vested and nonforfeitable on a Control Change Date if the Participant
continues to serve as a member of the Board from the Date of Grant until such
date.


(c)           Death or Disability.  The Participant’s interest in all of the
shares of Common Stock covered by the Stock Award (if not sooner vested), shall
become vested and nonforfeitable on the date that the Participant’s service as a
member of the Board ends if (i) such service ends on account of the
Participant’s death or permanent and total disability (as defined in Section
22(e)(3) of the Code) and (ii) the Participant continues to serve as a member of
the Board from the Date of Grant until the date such cessation of service as a
member of the Board.


Except as provided in this Section 2, any shares of Common Stock covered by the
Stock Award that are not vested and nonforfeitable on or before the date that
the Participant’s service as a member of the Board ends shall be forfeited on
the date that such service terminates.


3.           Transferability.  Shares of Common Stock covered by the Stock Award
that have not become vested and nonforfeitable as provided in Section 2 cannot
be transferred.  Shares of Common Stock covered by the Stock Award may be
transferred, subject to the requirements of applicable securities laws, after
they become vested and nonforfeitable as provided in Section 2.


 
 

--------------------------------------------------------------------------------

 
4.           Stockholder Rights.  On and after the Date of Grant and prior to
their forfeiture, the Participant shall have all of the rights of a stockholder
of the Company with respect to the shares of Common Stock covered by the Stock
Award, including the right to vote the shares and to receive, free of all
restrictions, all dividends declared and paid on the shares.  Notwithstanding
the preceding sentence, the Company shall retain custody of any certificates
evidencing the shares of Common Stock covered by the Stock Award until the date
that the shares of Common Stock become vested and nonforfeitable as provided in
Section 2 and the Participant hereby appoints the Company’s Secretary as the
Participant’s attorney in fact, with full power of substitution, with the power
to transfer to the Company and cancel any shares of Common Stock covered by the
Stock Award that are forfeited under Section 2.


5.           Fractional Share.  The Participant may become vested and have a
nonforfeitable right under the Stock Award only to whole shares of Common
Stock.  If the terms of the Stock Award would entitle the Participant to become
vested or have a nonforfeitable right in a fractional share of Common Stock,
such fractional share shall be disregarded or forfeited.


6.           No Right to Continued Service.  This Agreement and the grant of the
Stock Award does not give the Participant any rights with respect to continued
service as a member of the Board.


7.           Governing Law.  This Agreement shall be governed by the laws of the
State of Maryland except to the extent that Maryland law would require the
application of the laws of another state.


8.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and this Agreement, the provisions of
the Plan shall govern.  All references herein to the Plan shall mean the Plan as
in effect on the Date of Grant.


9.           Participant Bound by Plan.  The Participant hereby acknowledges
that a copy of the Plan has been made available to the Participant and the
Participant agrees to be bound by all the terms and provisions of the Plan.


10.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon the Participant and the
Participant’s successors in interest and the Company and any successors of the
Company.


           IN WITNESS WHEREOF, the Company and the Participant have executed
this Agreement as of the date first set forth above.




ORCHID ISLAND CAPITAL,
INC.                                                                                                [NAME
OF PARTICIPANT]




By:__________________________                                                                                                ______________________________



 

Title:________________________

